PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Sillings, Guy
Application No. 15/838,895
Filed: December 12, 2017
For: AERIAL DELIVERY SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed on March 22, 2021, to revive the above identified application.   

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of November 15, 2019.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is February 18, 2020.  The Office mailed a Notice of Abandonment on July 10, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination (RCE), a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 









/JOANNE L BURKE/Lead Paralegal Specialist, OPET